Defendants-respondents-appellants’ motion, wherein it seeks clarification of the decision and order of this Court entered on January 29, 1991 (169 AD2d 616), be and hereby is granted to the extent of ordering plaintiff-appellant-respondent to turn over to the partnership, for the account of the individual partners, one hundred percent of the management fees recovered in the underlying action, plus interest, without deducting the legal fees, costs and expenses incurred by plaintiff; and
Plaintiff-appellant-respondent’s cross-motion for reargument and modification is denied. Concur—Kupferman, J. P., Carro, Kassal and Smith, JJ.